Citation Nr: 0000528	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had over 20 years active military service ending 
in 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) which reduced 
the veteran's service-connected right knee disability rating 
from 30 percent to 20 percent, effective March 1, 1998.  A 
notice of disagreement was received in March 1998, and a 
statement of the case was issued that same month.  A 
substantive appeal was received in April 1998.  The veteran 
testified at a personal hearing at the RO in July 1998. 


FINDINGS OF FACT

1.  By rating decision in March 1996, the veteran's service-
connected right knee disability was increased from 10 percent 
to a temporary total (100 percent rating) from October 10, 
1995, through November 30, 1995, and then assigned a 30 
percent rating effective December 1, 1995. 

2.  By rating decision in December 1997, the disability 
rating for the veteran's service-connected right knee 
disability was reduced from 30 percent to 20 percent, 
effective March 1, 1998.

3.  The preponderance of the evidence did not support the 
reduction in the veteran's disability rating from 30 percent 
to 20 percent.


CONCLUSION OF LAW

The reduction in the evaluation assigned to the appellant's 
right knee disability from 30 to 20 percent was not 
warranted.  38 C.F.R. §§ 3.105, 3.344 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105.  Section 3.105(e) specifically provides that 
where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).  The 
RO must then advise the appellant of the proposed rating 
reduction and give the appellant 60 days to present 
additional evidence showing that compensation should be 
continued at the present evaluation level.  If additional 
evidence is not received within the 60 day period, the RO is 
to take final rating action and the award is to be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

In the present case, by rating decision dated October 1997, 
the RO proposed a reduction from 30 to 20 percent, and the 
veteran was advised of the same.  The veteran did not submit 
any additional evidence and the RO took final rating action 
in December 1997.  At that time, the RO reduced the 
appellant's disability evaluation to 20 percent effective 
March 1, 1998.  Therefore, the record establishes that the RO 
complied with all procedural requirements set forth in 
38 C.F.R. § 3.105(e). 

Provisions (a) and (b) of 38 C.F.R. § 3.105 should be applied 
in reduction cases involving an evaluation that continued at 
the same level for five years or more, and section (c) should 
be applied in cases where the RO reduces an evaluation that 
was in effect for less than five years.  In this case, the RO 
reduced an evaluation that was in effect from December 1995, 
or less than five years.  Therefore section (c) is 
applicable.  Pursuant to 38 C.F.R. § 3.344(c), reexaminations 
disclosing improvement of a condition warrant a reduction in 
the evaluation assigned the condition.  It should be 
emphasized at this point that in order to sustain a reduction 
in rating, it must appear by a preponderance of the evidence 
that the rating reduction is warranted.  Brown v. Brown, 5 
Vet. App. 413 (1993).

Review of the record discloses that the veteran's right knee 
disability has been described for rating purposes as 
residuals, right knee injury with degenerative changes.  A 
review of the pertinent rating decisions over the years, the 
statement of the case and a supplemental statement of the 
case reveals that the RO has apparently evaluated this 
disability, by analogy, under the criteria of Diagnostic Code 
(DC) 5257 for other impairment of the knee, recurrent 
subluxation or lateral instability.  Under DC 5257, a 20 
percent rating is warranted if such disability is moderate, 
and a 30 percent rating is warranted if such disability is 
severe.  A review of the RO's reasons in support of the 
decision to reduce the rating from 30 percent to 20 percent 
shows that in the RO's judgment, the clinical finding shown 
on VA examination in August 1997 showed no more than moderate 
disability by analogy to DC 5257.  

On VA examination in August 1997, the veteran reported that 
his right knee hurt almost all the time.  Clinical 
examination revealed range of motion from a 5 degree lack of 
extension to full flexion with pain at full flexion.  
Palpable osteophytes in the medial joint line were reported 
to be quite tender to palpation as was the patellofemoral 
joint.  Crepitus was present.  Stability to varus/valgus and 
anterior/posterior drawer stresses was reported, and the knee 
was stable to lachman's and pivot shift test.  Mild effusion 
was reported to be present.  Radiological study revealed 
severe degenerative changes.  

Based on the August 1997 VA examination, the Board would 
agree with the RO's determination that this examination 
showed no more than moderate impairment when viewed solely 
under the diagnostic criteria of DC 5257.  The examination 
did not show severe recurrent subluxation or lateral 
instability.  

However, the Board notes that VA's General Counsel has 
indicated that when a knee disability is rated under DC 5257 
and there is also evidence of arthritis, then separate 
ratings under DC 5257 and DC 5003 are permissible.  See 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).  The Board observes that under DC 5003, degenerative 
arthritis established by x-ray (as in this case) will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
DC 5260 for limitation of flexion provides for a 10 percent 
rating if flexion is limited to 45 degrees.  DC 5261 for 
limitation of extension provides for a 10 percent rating if 
extension is limited to 10 degrees.  The August 1987 VA 
examination does not show that the veteran's right knee 
results in limitation of motion so as to warrant a separate 
10 percent rating under either DC 5260 or DC 5261.  However, 
VA's General Counsel has indicated that a separate rating may 
also be assigned for arthritis under DC 5003 and 38 C.F.R. 
§ 4.59 if range of motion is inhibited by pain.  VAOPGCPREC 
9-98, at 4.  See also Lichtenfels v. Derwinski, 1 Vet.App. 
484, 488 (1991).

As the medical evidence clearly shows some limitation of 
extension (although not compensable under DC 5261) as well as 
pain on motion, the Board finds that a separate 10 percent 
rating under DC 5003 is warranted in addition to the 20 
percent rating under DC 5257.  The combined rating under 38 
C.F.R. § 4.25 is 30 percent.  Accordingly, the Board 
concludes that assignment of a separate 10 percent rating for 
arthritis of the right knee in addition to the 20 percent 
rating under DC 5257 for right knee disability is warranted.  
Assignment of such ratings effectively restores a 30 percent 
rating for his overall right knee disability under the 
combined rating provisions of 38 C.F.R. § 4.25.  

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet.App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  
Accordingly, the restoration of the 30 percent rating 
effective December 1, 1995, is a full grant of the benefit at 
issue in this appeal, and the Board need not consider whether 
any higher evaluations are warranted for the veteran's right 
knee disability.  



ORDER

Assignment of a 20 percent evaluation for the veteran's 
service-connected right knee disability, effective December 
1, 1995, is warranted under DC 5257.  Assignment of a 
separate 10 percent rating for the veteran's service-
connected right knee disability, effective December 1, 1995, 
is warranted under DC 5003.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

